DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
All pending claims 1-11 filed November 19, 2020 were examined in this final office action necessitated by amendment.
Response to Arguments
Applicant’s arguments, see remarks filed November 19, 2020, with respect to the rejection(s) of claims under 35 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made necessitated by amendment. Ahmed was withdrawn in favor of Lyman in view of Alkhaldi. All arguments were hinged on Ahmed and are moot. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10 and 11 are rejected under 35 USC 103 as being unpatentable over Lyman, US 2015/0106229, in view of Alkhaldi et al., US 2018/0118078 “Alkhaldi.”
In Lyman, see at least:
Regarding claim 11:    (Currently Amended) A control method for a computer, the control method comprising:
[0013] A system and method for a local buyer and seller connection platform are described.  An item listed by a seller of an online marketplace is compared with a list of desired items identified by a buyer.  A determination of whether a geographic location of the seller is within a buyer geofence and whether a geographic location of the buyer is within a seller geofence is performed.  The buyer is provided with an option to purchase the item and pick up the item from the seller when the item listed by the seller matches a desired item identified by the buyer and when the geographic location of the seller is within the buyer geofence and the geographic location of the buyer is geofence.  Geographic boundary parameters for the seller geofence and the buyer geofence are stored in a storage device. 
[0014] In one embodiment, the geographic location (e.g., GPS data) of a mobile device of the seller and the geographic location (e.g., GPS data) of a mobile device of the buyer are determined.  The system then determines whether the geographic location of the mobile device of the seller is within the buyer geofence and whether the geographic location of the mobile device of the buyer is within the seller geofence. 
[0015] FIG. 1 is a network diagram depicting a network system 100 having a client-server architecture configured for exchanging data over a network, according to one embodiment.  For example, the network system 100 may be a publication/publisher system where clients may communicate and exchange data within the network system 100.  The data may pertain to various functions (e.g., online item purchases) and aspects (e.g., managing content and user reputation values) associated with the network system 100 and its users.  Although illustrated herein as a client-server architecture, other embodiments may include other network architectures, such as peer-to-peer or distributed network environments. 
[0016] A data exchange platform, in an example form of a marketplace application 120 and a local buyer and seller connection application 122, may provide server-side functionality, via a network 104 (e.g., the Internet) to one or more clients.  The one or more clients may include users that utilize the network system 100 and, more specifically, the marketplace application 120 
[0041] The geographic proximity module 308 may store geographic boundary parameters for the seller geofence in seller geofence preference 310 and the buyer geofence in buyer geofence preference 312.  For example, the geographic boundary parameters may identify the boundaries of geographic areas that the seller or buyer is willing to travel.  For example, the seller may identify geographic boundaries of a town of the seller.  In other words, the seller identifies how far the seller is willing to travel to meet with a buyer, or to deliver the item.  Similarly, the buyer may identify geographic boundaries of a neighborhood of the buyer.  In other words, the buyer identifies how far the buyer is willing to travel to pick up an item from the seller.  The geographic boundary parameters may include neighbor, town, cities, school campus, or any user-defined geographic boundaries. 
[0070] The example computer system 800 includes a processor 802 (e.g., a central processing unit (CPU), a graphics processing unit (GPU, or both)), a main memory 804 and a static memory 806, which communicate with each other via a bus 808.  The computer system 800 may further include a video display unit 810 (e.g., a liquid crystal display (LCD) or a cathode ray tube (CRT)).  The computer system 800 also includes an alphanumeric input device 812 (e.g., a keyboard), a UI navigation device 814 (e.g., a mouse), a disk drive unit 816, a signal generation device 818 (e.g., a speaker), and a network interface device 820. 
[0071] The disk drive unit 816 includes a computer-readable medium 822 on which is stored one or more sets of data structures and instructions 824 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein.  The instructions 824 may also reside, completely or at least partially, within the main memory 804 and/or within the processor 802 during execution thereof by the computer system 800, with the main memory 804 and the processor 802 also constituting machine-readable media. 
storing a first list of commodities which are sold by the first user (who uses a vehicle), 
[0025] Store applications 206 allow a seller to group listings within a "virtual" store, which may be branded and otherwise personalized by and for the seller.  Such a virtual store may also offer promotions, incentives, and features that are specific and personalized to a relevant seller. 
[0049] At operation 406, an item listing is generated in response to a seller listing an item for sale on the online marketplace.  For example, the marketplace application 120 may be used to generate the item listing. 
a second list of commodities which a second user wants to purchase,
[0038] The buyer watchlist module 302 receives a selection of items wanted by the buyer and generates a list of desired items based on the selection of items.  The watchlist may be different from the shopping cart where the buyer actually finds an available item from a seller and is ready to proceed with a checkout process.  The watchlist may identify items that the buyer is interested in purchasing from any seller on the online marketplace.  For example, the watchlist of a buyer may include item A (brand x1, model y1), item B (brand x2, model y2).  As such, the buyer may be able to monitor the price of the identified items from the watchlist for sale in the online marketplace.  In another example, the buyer may place an item in a watchlist because the item is not available in the online marketplace or the item available from available sellers may be too expensive. 
[0048] At operation 404, a watchlist associated with the buyer is accessed.  For example, the buyer watchlist module 302 may generate the watchlist for the buyer.  The watchlist may include a list of items wanted by the buyer. 
Please note: The watchlist requires persistent storage in memory managed by the online marketplace server in order to access the watchlist.
 and position information of a receiving place of the commodities; and
[0052] …  the geographic location may include the geographic location of a static address of the seller or the buyer (e.g., residence address, work address). 
receiving information indicating that the vehicle is moving, 
[0044] … the local connection module 314 may first ask if the seller is willing to deliver the item local to the location of the seller since the local connection module 314 may already determine that the seller is traveling by using the GPS data from the mobile device of the seller.
and subsequently determining that the vehicle satisfies a predetermined condition, based on position information or travel route information of the vehicle and the position information of the receiving place;
[0039] The geographic location module 304 determines the geographic location of the seller and the buyer.  For example, the geographic location module 304 may use the residence address of the buyer and the business address of the seller.  In another embodiment, the geographic location module 304 may determine the geographic location of a mobile device associated with the seller using GPS data from the mobile device of the seller and the geographic location of a mobile device associated with the buyer using GPS data from the buyer.  In another embodiment, the geographic location module 304 requests geographic location data from the mobile devices of the buyer and seller on a periodic basis.  In another embodiment, the geographic location module 304 may dynamically access geographic location data from the mobile devices of the buyer and seller.  In another example, the geographic location module 304 may identify the business address of the seller and the residence address of the buyer.
[0042] In another example, the geographic boundaries may be identified using a user-defined (e.g., seller or buyer) radius with the location of the respective mobile devices as center. 
[0052] At operation 412, the local connection module 314 determines whether the geographic location of the seller is within the geofence of the buyer and the geographic location of the buyer is within the geofence of the seller.  In one example, the geographic location may include the dynamic geographic location of the mobile device of the seller or buyer.  In another example, the geographic location may include the geographic location of a static address of the seller or the buyer (e.g., residence address, work address). 
[0054] FIG. 5 shows a block diagram illustrating one example of buyer and seller geofences.  A seller 502 has a corresponding seller geofence 506.  A buyer 504 has a corresponding buyer geofence 508.  In one embodiment, the geographic proximity module 308 determines whether the geographic location of the seller 502 is within the boundaries of the buyer geofence 508 and whether the geographic location of the buyer 504 is within the boundaries of the seller geofence 506.  FIG. 5 illustrates an example where the geographic location of the seller 502 is within the boundaries of the buyer geofence 508 and where the geographic location of the buyer 504 is within the boundaries of the seller geofence 506.
determining that there is a commodity that is common to the first list and the second list when it is determined that the predetermined condition is satisfied; and
[0051] At operation 410, the item matching module 306 determines whether the item listed by the seller corresponds or matches an item included in the watchlist of the buyer. Please note: This step is performed before the geofence check in Lyman but the order is inconsequential- outcome is the same.
 transmitting transaction information indicating commodities which are common to the first list and the second list and position information of the receiving place, to an information processing device, when the predetermined condition is satisfied and the commodity that is common is present; 
[0046] In another embodiment, the marketplace application 120 generates a financial transaction automatically between the seller and the buyer upon receiving confirmation from the local buyer and seller connection application 122 that the parameters are met (e.g., an item listed by a seller matching the watchlist of the buyer and location of the buyer and seller within the geographic geofence preferences).  That way, for example, a buyer could set up the watch list as more than just a watch list where the buyer gets an alert when a product is available, but where the marketplace application 120 actually just goes ahead and initiates buying the item on behalf of the user.  This may be useful for rare/high demand items where a user is concerned that the item may sell so quickly they don't have time to respond. 
wherein the transmitting includes notifying the first user of the transaction information when the predetermined condition is satisfied and the commodity that is common is present.
[0034] Messaging applications 228 are responsible for the generation and delivery of messages to users of the networked system 102 (such as, for example, messages advising users regarding the status of listings at the networked system 102 (e.g., providing "outbid" notices to bidders during an auction process or to provide promotional and merchandising information to users)).  Respective messaging applications 228 may utilize any one of a number of message delivery networks and platforms to deliver messages to users.  For example, messaging applications 228 may deliver electronic mail (e-mail), instant message (IM), Short Message Service (SMS), text, facsimile, or voice (e.g., Voice over IP (VoIP)) messages via the wired (e.g., the Internet), plain old telephone service (POTS), or wireless (e.g., mobile, cellular, WiFi, WiMAX) networks.
[0053] At operation 414, if the item listed by the seller corresponds or matches an item included in the watchlist of the buyer and the geographic location of the seller is within the geofence of the buyer and the geographic location of the buyer is within the geofence of the seller, the local connection module 314 generates a notification to the buyer to provide the buyer with an option to purchase and pick up the item from the local seller. In another example, the local connection module 314 generates a notification to the seller with an option to deliver the item to the local buyer. 
Regarding “… a first user using a vehicle;”
Rejection is based upon the teachings applied to claim 11 in part by Lyman and further taught and/or suggested by Lyman-Alkhaldi. In Lyman, the first user is the seller, the seller is mobile and is willing to travel to the buyer’s location to deliver items purchased by the buyer once predetermined conditions are met. Seller and buyer geofences may be based upon boundaries established by both seller and buyer each being the center of their established geofence. Geofence boundary parameters may include town, cities, school campus or any user-defined geographic boundaries. Oddly enough Lyman does not mention the seller using any type of transportation to delivered purchased items to the buyer’s location which can be beyond the seller’s walking distance and capacity to physically carry inventory while traveling. Alkhaldi on the other hand teaches Lyman that a vehicle is a known means for transporting purchased items to a buyer’s location.
In Alkhaldi, see at least:
[0011] The invention relies on three main components as highlighted in FIG. 1, a mobile application operated by customer, a mobile (AS/RS) with climate controlled capability (-18 C to 50 C) that is self-driven or operated by truck operators, and an automated stock replenishment system in the operation centers. 
[0012] Mobile application takes into consideration the customer location to show specific product catalogs available in the trucks within a predefined proximity from customer (i.e. a customer will be able to only see items available in trucks (one or more) that are within e.g. 4 miles).  Customer will then place an order through a standard e-commerce process.  The placed customer order is then sent to both the truck (AS/RS) to dispense requested items and to inventory replenishment system to allocate stock refill.  Dispensed items from (AS/RS) are pushed through a window opening between box and cabin 15 to truck cabin collection box 16.  This is taking place while the truck is moving towards its delivery destination.  Truck operator is notified through the transportation management system 14 (TMS) screen and guided through global positioning system (GPS) technology to his next delivery destination.  When operator is at the destination he will deliver the order and will confirm delivery through the (TMS) and a delivery notification will be sent to the customer accordingly. Please note: TMS is a navigation device.
One of ordinary skill in the art before the effective filing date would have modified the system and methods of Lyman using a vehicle, self-driven or driver-operated, as a means for delivering purchased items to customer locations as taught by Alkhaldi, in order to efficiently deliver purchased items to customers.
Regarding claim 1: Rejection is based upon the teachings and rationale applied to claim 11.
Regarding claim 2. Rejection is based upon the teachings and rationale applied to claim 1 and 11.
Regarding claim 3. Rejection is based upon the teachings and rationale applied to claim 1 and 11. 
Regarding claim 4. Rejection is based upon the teachings and rationale applied to claim 1 and 11. 
Regarding claim 5. Rejection is based upon the teachings and rationale applied to claim 1, 11 and further taught and/or suggested by Lyman-Alkhaldi. In Lyman-Alkhaldi, the seller is notified about the transaction, Lyman: see at least [0053], [0057].
Regarding claim 6. Rejection is based upon the teachings and rationale applied to claim 1, 11 and further taught and/or suggested by Lyman-Alkhaldi. 
In Lyman-Alkhaldi, see at least: 
[Lyman: 0020] In one embodiment, the marketplace application 120 provides listings and price-setting mechanisms whereby a user may be a seller or buyer who lists or buys goods and/or services (e.g., for sale) published on the marketplace application 120.
[Lyman: 0023] The networked system 102 may provide a number of publishing, listing, and price-setting mechanisms whereby a seller may list (or publish information concerning) goods or services for sale; a buyer can express interest in or indicate a desire to purchase such goods or services; and a price can be set for a transaction pertaining to the goods or services.  To this end, the marketplace application 120 is shown to include at least one publication application 200 and one or more auction applications 202, which support auction-format listing and price setting mechanisms (e.g., English, Dutch, Vickrey, Chinese, Double, Reverse auctions etc.).  The various auction applications 202 may also provide a number of features in support of such auction-format listings, such as a reserve price feature whereby a seller may specify a reserve price in connection with a listing and a proxy-bidding feature whereby a bidder may invoke automated proxy bidding. 
Regarding claim 8: Rejection is based upon the teachings and rationale applied to claim 1, 11 and further taught and/or suggested by Lyman-Alkhaldi. The geofence established by the seller establishes a service distance that seller is willing to travel to deliver purchased items. The geofence established by the buyer establishes a distance that buyer is willing to travel to pick up purchased items.
Regarding claim 10: Rejection is based upon the teachings and rationale applied to claim 11.  
Claim 7 is rejected under 35 USC 103 as being unpatentable over Lyman, US 2015/0106229, and Alkhaldi, US 2018/0118078, as applied to claim 6 further in view of Li, US 2016/0027096.
Rejection is based upon the teachings and rationale applied to claim 1 in part by Lyman-Alkhaldi and further taught and/or suggested by Lyman-Alkhaldi-Li. In Lyman-Alkhaldi, the system connects buyers with sellers who list their products in an online marketplace and are willing to deliver purchased items to a buyer’s location once preconditions are met. Although Lyman-Alkhaldi were silent as to whether the listed items were new, used or combination of both, Li would have taught Lyman-Alkhaldi techniques for indicating the condition of items listed in a catalog.
In Li, see at least:
[0032] FIG. 1 shows an illustrative diagram of an exemplary mobile commerce system 100 and its components residing on a seller client mobile device 160, and a server 120.  This mobile commerce system includes a seller client mobile device 160 that has a Client User Interface Module 170, and a Client Sales Administration Module 180.  The seller client mobile device can be in various device configurations, such as a mobile phone, a tablet, or any other form of a mobile communication device.  The system server 120, which may include one or more servers or computers, is provided to include a Server Sales Administration Module 140 and a Backend Server Support Module 130.  A communication network 150, such as a mobile broadband wireless network, for example an LTE network, or a Wi-Fi network, enables communication between the seller client mobile device 160 and the system server 120.  In addition, a consumer or buyer device 110, such as a mobile phone or tablet, can be connected to the communication network 150 such that the consumer or buyer can purchase goods or services or receive advertisements provided by the seller client mobile device and the system server.  For example, the consumer or buyer device can obtain the product or service information offered for sale via a social network or various other mobile communication or messaging services including but not limited to, WeChat, Line, Facebook, WhatsApp, Kakao Talk, Snapchat, Weibo, Skype, or iMessage.
[0067] In other exemplary embodiments of the disclosed technology the seller sales administration module can automatically add listing information based on the automatic associations or other automatically identified condition of the item.  For example, if the item for sale is a used item, the seller sales administration module might be able to determine the used condition such as "acceptable", "like new", "good" or other predetermined condition metric, by automatically detecting such things as how many chips the item has, if the item is missing some parts or components, or the extent of visible signs wear and tear, among other visually identifiable conditions.  In other aspects the listing information could be downloaded from product identification databases.  For example, once the Universal Price ode (UPC) for an item is automatically identified, the seller sales administration module could pull the product information directly from a UPC database or from a database made available by the item's manufacturer and populate the listing fields for that item in the seller sales administration module with the same. Please note: Listing of a used or second-hand item is identified in the listing information based upon the determined condition, e.g. acceptable, good, like new, otherwise the item is new.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of indicating which listed items are used as taught by Li would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Li to the teachings of Lyman-Alkhaldi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. Stated in other words, the system and methods of Lyman-Alkhaldi-Li would have indicated by the seller whether each commodity sold was new or second-hand article. Given that the item condition status is conveyed to the buyer, the buyer’s selection of a new or second-hand item serves as indication of desire for new or second-hand item(s).
Claim 9 is rejected under 35 USC 103 as being unpatentable over Lyman, US 2015/0106229, and Alkhaldi, US 2018/0118078, as applied to claim 8 further in view of Imai et al., US 2019/0285424 “Imai.”
Rejection is based upon the teachings and rationale applied to claim 8 in part by Lyman-Alkhaldi and further taught and/or suggested by Lyman-Alkhaldi-Imai. In Lyman-Alkhaldi, items are purchased and deliveries are made to buyer locations using a vehicle that is self-driving or operator-driven. Although Lyman-Alkhaldi are silent regarding estimated time of arrival to a delivery destination, Imai on the other hand would have taught Lyman-Alkhaldi factors to include in calculating an estimated time of arrival to a delivery destination.
In Imai, see at least:
[0008] A traveling support system according to an aspect of the present invention includes a first vehicle position recognition unit which recognizes a position of a first vehicle, a second vehicle position recognition unit which recognizes a position or a movement schedule of a second vehicle, a map information acquisition unit which acquires map information, a destination setting unit which sets a destination for the first vehicle to reach the second vehicle based on the position or the movement schedule of the second vehicle recognized by the second vehicle position recognition unit, a reach route determination unit which determines, based on the position of the first vehicle recognized by the first vehicle position recognition unit, the map information, and the destination, a reach route from the position of the first vehicle to the destination, and a reach route information notification unit which notifies reach route information representing the reach route determined by the reach route determination unit using notification means provided in the first vehicle. 
 [0009] According to the aspect of the present invention, the second vehicle position recognition unit recognizes the position or the movement schedule of the second vehicle, and the first vehicle position recognition unit recognizes the position of the first vehicle.  The destination setting unit sets the destination for the first vehicle to reach the second vehicle based on the position or the movement schedule of the second vehicle.  The reach route information notification unit transmits the reach route information representing the reach route determined based on the position of the first vehicle, the map information, and the destination by the reach route determination unit to the first vehicle using a reach route information transmission unit.  As a result, the reach of the first vehicle to the second vehicle can be supported by causing the first vehicle to travel according to the reach route. 
[0010] The traveling support system may be configured to include an expected reach information transmission unit which transmits to the second vehicle expected reach information representing a time or a point at which the first vehicle is expected to reach the second vehicle when the first vehicle travels according to the reach route. 
[0031] FIG. 1 illustrates a delivery form of an article to a vehicle using a delivery system in the present embodiment.  Referring to FIG. 1, a delivery system 1 in the present embodiment performs processing for supporting a delivery to a home or a vehicle 100 of a user Pt.  The delivery system 1 includes a function of a traveling support system according to the present invention. 
[0032] The delivery system 1 is communicably connected to a user terminal 90 used by the user Pt, the vehicle 100 used by the user Pt (corresponding to a second vehicle in the present invention), a delivery company system 300, a delivery vehicle 320 (corresponding to a first vehicle in the present invention), and a deliverer terminal 330 used by a deliverer Pd via a communication network 500.  The delivery company system 300 is communicably connected to a delivery center 310 and the deliverer terminal 330 used by the deliverer Pd via the communication network 500.  Communication connection among communication elements may be wired connection or wireless connection.  Examples of the user terminal 90 and the deliverer terminal 330 include a smartphone, a mobile phone, and a tablet terminal. 
[0033] The vehicle 100 includes an ECU (electronic control unit) which controls an entire operation of the vehicle 100, a communication unit 111 which communicates with a vehicle exterior, and a navigation device 112 which receives a GPS (Global Positioning System) signal to detect a position of the vehicle 100 and refers to map information to guide a route to a destination.  Similarly, the delivery vehicle 320 also includes an ECU 321 which controls an entire operation of the delivery vehicle 100, a communication unit 322 which communicates with the vehicle exterior, and a navigation device 323 which receives a GPS signal to detect a position of the delivery vehicle 320 and refers to map information to guide a route to a destination.
[0048] The expected reach information transmission unit 21 estimates a time and a point expected for the delivery vehicle 320 to reach the vehicle 100 based on a traveling distance by the reach route Rt, a regulation speed, traffic information (congestion information, accident information, etc.) of the reach route Rt acquired from the traffic information server 510, presence or absence of another delivery on the way, and the like.  Expected reach information representing the estimated time and point is transmitted to the vehicle 100.  Note that expected reach information representing either one of the estimated time and point may be transmitted to the vehicle 100. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of implementing a travel support system that provides delivery vehicle guidance to a reach point of a second vehicle, e.g. customer vehicle, as taught by Imai would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Imai to the teachings of Lyman-Alkhaldi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2003/0172042 (Agui) September 11, 2003, discloses: A car mounted communication terminal, which is mounted on a mobile shop, having an information processing function and connecting to the Internet, and a registered communication terminal of a user, which is registered in advance with the service supply by the user as a member user, for connecting to the car-mounted communication terminal over the Internet.  When the mobile shop approaches a sales area, the car-mounted communication terminal calls and distributes sales information to the registered communication terminal within the sales area and receives order information for the sale information.  The car-mounted communication terminal collects and records sold item information based on order information at a given sales base.  The Internet may be a general communication terminal.  The car-mounted communication terminal and the registered communication terminal can call and exchange information with each other.
US 2019/0043001 (Woulfe et al.) February 7, 2019, discloses: A delivery vehicle transfers a product to a receiving vehicle that is operating on a roadway system and is en route to a destination-location.  The delivery vehicle is dispatched with the product along a specific route that partially overlaps with another route that the receiving vehicle is traveling on towards the destination-location.  The delivery vehicle and the receiving vehicle rendezvous with one another on a portion of the roadway system that is common to both vehicles' respective routes.  Once the delivery vehicle is within the vicinity of the receiving vehicle, the delivery vehicle approaches the receiving vehicle and opens a compartment containing the product to enable an occupant of the receiving vehicle to obtain the product.  In one example, the compartment is affixed to a robotic-arm that the delivery vehicle extends towards a window of the receiving vehicle. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        February 10, 2021